Citation Nr: 1755648	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was remanded in April 2017 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Pursuant to the Board's July 2014 remand instructions, the Veteran underwent a September 2014 VA diabetes mellitus examination.  He was diagnosed with diabetes mellitus, type II, noted as first diagnosed in March 2007.  The VA examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner's rationale was that the Veteran had been diagnosed with type II diabetes, was currently taking metformin 500mg, and is on diet control for treatment.  Although this opinion is favorable to the Veteran's claim, the Board could not use it as the basis of a grant of service connection because the examiner only recited the facts as to the Veteran's diagnosis and the current treatment for his diabetes mellitus as the "rationale" for his determination.  Such facts provide absolutely no rationale as to how the Veteran's diagnosed diabetes mellitus was actually related to his active service.  Therefore, the opinion was inadequate for adjudicatory purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

In April 2017, the Board remanded the claim to obtain a supplemental VA medical opinion that addressed the potential means of entitlement.  The Board noted that although the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003) states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court had held that VA may undertake the development of additional evidence if it was necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet. App. at 312).

The Veteran underwent another VA examination in April 2017.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner's rationale was that the Veteran was diagnosed with diabetes mellitus in 2007, and there was no medical evidence or documentation that the diabetes was a result of military service.  Furthermore, the VA examiner stated that the Veteran's diabetes was most likely due to obesity.  However, there was no rationale or further explanation provided to support this  conclusion.  Therefore, an addendum opinion is needed to provide a rationale for the VA examiner's etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the VA examiner who prepared the April 2017 VA examination report for an addendum opinion.  If that VA examiner is unavailable, arrange to have the claims file reviewed by another suitably qualified health care professional.  A re-examination of the Veteran should only be scheduled if the examiner determines another examination is necessary to provide the requested opinions below.  

The VA examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, was incurred in or caused by the Veteran's active service.  

The VA examiner is also requested to provide a rationale as to why the Veteran's diabetes mellitus, type II, etiology is most likely due to his obesity.

A complete rationale for all medical opinions is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim folder should be returned to the Board for further appellate review, if otherwise in order.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




